Citation Nr: 0941089	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-41 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema 
(claimed as tuberculosis), and if so, whether the claim 
should be granted.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass graft 
(claimed as secondary to tuberculosis).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2, 1964 to 
February 28, 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the Veteran's 
request to reopen his claim of entitlement to service 
connection for COPD, and denied entitlement to service 
connection for CAD.

The Veteran presented testimony via videoconference at a 
hearing chaired by the undersigned Acting Veterans Law Judge 
in July 2007.  A transcript of the hearing is associated with 
the appellant's claims folders.

In October 2007, the Board remanded these claims to the RO 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service 
connection for pulmonary tuberculosis in an April 1965 rating 
decision.  Although he submitted a timely Notice of 
Disagreement (NOD), and the RO issued a Statement of the Case 
(SOC) in October 1965, the Veteran did not file a timely 
Substantive Appeal.  

2.  The evidence received since April 1965 is cumulative and 
redundant of evidence of record at the time of the prior 
denial, does not, when considered with previous evidence of 
record, relate to unestablished facts necessary to 
substantiate the claim, and does not otherwise raise a 
reasonable possibility of substantiating the claim.  

3.  Service connection is not in effect for any disability, 
to include COPD.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for COPD with 
emphysema (claimed as tuberculosis).  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The claim for service connection for CAD, as proximately 
due to or the result of a service-connected disability, lacks 
legal merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

Pertinent to the claim for service connection for CAD, as 
secondary to COPD with emphysema, the Veteran has been 
notified of the reasons for the denial of his claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).
 
Regarding the petition to reopen, notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession. 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 
 
An adequate VCAA letter should be sent prior to the appealed 
rating decision or, if sent after the rating decision, before 
a readjudication of the appeal.  Readjudication in a 
Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (2005).

In the present case, the RO sent the Veteran a letter in 
October 2007 specifically informing him that his claim was 
previously denied because the condition was considered to 
have been of pre-service origin and not to have been 
aggravated by service.  The October 2007 letter also 
specifically defined the terms "new" and "material" and it 
informed him of the type of evidence that would meet the 
definition of new and material.  Accordingly, the Board is 
satisfied that the requirements of Kent have been met.

Furthermore, the Veteran was notified in the October 2007 
letter (cited above) that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Although the notice requirements were not satisfied prior to 
the rating decision on appeal, the RO readjudicated the claim 
in an April 2009 SSOC.  Accordingly, although the Veteran has 
not identified or demonstrated that any potential errors are 
prejudicial, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  The Veteran previously indicated that there may be 
missing service treatment records, to specifically include a 
chest X-ray performed at the time of his enlistment.  The 
record shows that the RO attempted to obtain a copy of this 
X-ray at the time of his initial claim, but was unable to do 
so.  More recently, the RO contacted the Beaufort Naval 
Hospital in September 2008 to attempt to obtain the 
identified record.  In October 2008, the Beaufort Naval 
Hospital replied that there were no such records at their 
facility; in fact, they noted that this was their second 
negative response to VA's request.  The RO also sent a 
request to St. Albans Naval Hospital, but the RO received a 
negative response in October 2008.  These repeated attempts 
to obtain the identified record, including at the time of the 
Veteran's initial claim, indicate that the record does not 
exist and remanding the matter for another attempt to obtain 
it would be futile.  See 38 C.F.R. § 3.159(c)(1); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

Further, although the Veteran has not been afforded a VA 
examination, VA is not required under the VCAA to provide a 
medical examination unless a finally denied claim is first 
reopened upon receipt of new and material evidence.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Also, the Veteran is not 
service-connected for COPD with emphysema, so remand for a 
medical opinion as to the relationship between the Veteran's 
CAD and COPD with emphysema is not warranted.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i) (a VA 
examination is required only where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
lack of sufficient competent evidence upon which the Board 
can decide the claim).

Finally, the Veteran has been afforded a hearing before the 
RO's Decision Review Officer, as well as a Board hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Bernard, 4 Vet. App. at 394; 
Sabonis, 6 Vet. App. at 430.  Under these circumstances, the 
Board will proceed with an appellate decision.


II.  Analysis

A.  New and Material Evidence

The Veteran is contending that his prior claim for service 
connection for tuberculosis should be reopened and 
adjudicated on the merits, as a claim for current residuals, 
to include COPD and emphysema.  

By way of history, the Board notes that the Veteran filed his 
original claim for service connection for tuberculosis in 
March 1965, less than one week following his discharge in 
February 1965.  In an April 1965 rating decision, the RO 
denied the Veteran's claim based on a determination that the 
disorder preexisted service and was not aggravated during 
active service.  The Veteran filed a Notice of Disagreement 
(NOD) in August 1965, stating that he disagreed with the RO's 
decision because it was his contention that his tuberculosis 
was incurred in or aggravated by his active service.  The RO 
issued a Statement of the Case (SOC) in October 1965.  
Further, the October 1965 cover letter notified him that he 
had 60 days to file a Substantive Appeal (VA Form 1-9).  The 
Veteran did not, however, file a Substantive Appeal.    

Rather, the next correspondence from the Veteran consists of 
a March 1970 letter written in connection with his request 
for congressional assistance.  The Veteran also filed a claim 
for a VA pension in April 2003.  The Board finds that because 
the Veteran did not appeal the April 1965 rating decision by 
submitting a timely Substantive Appeal, the rating decision 
became final as to the evidence then of record and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

A previously denied claim may only be reopened and reviewed 
if new and material evidence is submitted by or on behalf of 
the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Veteran filed the instant petition to reopen the claim in 
December 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, such as this one, the provisions of 
38 C.F.R. § 3.156(a) define "new" evidence as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present case, the evidence associated with the claims 
file following the original, April 1965 rating decision 
consists of VA medical center (VAMC) treatment records from 
December 2002 to December 2007.  The Veteran also submitted 
several internet medical articles.  The Board finds that 
these items are "new" evidence because they were not before 
the adjudicator at the time of the prior final denial.  

The record also contains the Veteran's lay assertions, 
including his testimony from his February 2007 DRO hearing 
and his July 2007 Board hearing.  The Board also finds that 
the Veteran's lay statements are "new," because they were 
not before the adjudicator at the time of the prior final 
denial.

The Veteran's ex-wife submitted statements in November 2007.  
The Board finds that her lay statements are "new" evidence 
in that she discussed the Veteran's symptoms since she first 
knew him in November 1993, which is evidence that was not 
before the adjudicator at the time of the prior final denial.  

Although "new" evidence has been submitted, the claim may 
only be reopened if that evidence is also "material."  See 
38 C.F.R. § 3.156(a).  In that regard, the Board finds that 
the new evidence is not "material," because it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  In particular, although the new medical evidence 
thoroughly demonstrates the severity of the Veteran's current 
respiratory symptomatology due to COPD with emphysema, it 
does not address whether the current respiratory disability 
preexisted active service and was aggravated therein, which 
is the reason the claim was originally denied.  

The Veteran's statements and testimony, although presumed to 
be true, simply reiterate the contentions he previously made 
in his August 1965 NOD, indicating that his disorder was 
incurred (had its onset) during active service.  To this 
extent, they are cumulative and redundant of evidence 
previously of record. 

Further, although the statements from the Veteran's ex-wife 
are presumed to be true and are pertinent evidence regarding 
the Veteran's symptomatology since November 1993, she did not 
address his symptomatology prior to or following his active 
service or until November 1993.  See Davidson v. Shinseki, 
No. 2009-7075 (September 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Justus, 3 Vet. 
App. at 512-513; Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the prior, final 
denial of the Veteran's claim does not relate to an 
unestablished fact necessary to substantiate the claim; it is 
cumulative and redundant of evidence already of record; or, 
it does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has not 
been received, and the claim for entitlement to service 
connection for COPD with emphysema is not reopened.

B.  Entitlement to Service Connection

The Veteran is also contending that service connection is 
warranted for CAD as proximately due to COPD with emphysema.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for disability which is proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc). 
 
(During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.)

As an initial matter, the Board observes, the Veteran does 
not contend, nor does the record on appeal demonstrate, that 
service connection is warranted for CAD on a direct or 
presumptive basis.  Rather, as indicated, he claims that the 
disability is due to his COPD with emphysema, on a secondary 
basis.  More specifically, he wrote most recently in an April 
2009 correspondence, that his physicians told him that scars 
from his tuberculosis put stress on his heart, which caused 
his present disability.   

However, in view of the Board's decision denying service 
connection for COPD, as discussed above, there is no legal 
basis for granting service connection for CAD as secondary to 
COPD.  Where, as here, service connection for the primary 
disability has been denied, the Veteran cannot establish 
entitlement to service connection, pursuant to 38 C.F.R. 
§ 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
service connection for CAD, claimed as secondary to COPD, as 
without legal merit.  See Sabonis, cited above.




ORDER

Since new and material evidence to reopen the claim of 
service connection for COPD with emphysema (claimed as 
tuberculosis) has not been received, the appeal to this 
extent is denied.   

Service connection for CAD, as secondary to COPD with 
emphysema is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


